77 F.3d 471
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Jesse Lewis HAGANS, Defendant--Appellant.
No. 94-5958.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1995.Decided Feb. 16, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Frank A. Kaufman, Senior District Judge.  (CR-94-249-K)
Jesse Lewis Hagans, Appellant Pro Se.
Robert Mason Thomas, Jr., Stephen S. Zimmerman, OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL, WILKINS and MICHAEL, Circuit Judges.
PER CURIAM:


1
Jesse Hagans, proceeding pro se, appeals his convictions for conspiracy and possession of cocaine with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1), 846 (1988).   Hagans' only briefed issue in this appeal is ineffective assistance of counsel.   Because we find no conclusive appearance of ineffective assistance from the trial record, we conclude that Hagans must initiate a habeas corpus proceeding in the district court if he wishes to pursue this claim.  28 U.S.C. § 2255 (1988);  see also United States v. Fisher, 477 F.2d 300, 302 (4th Cir.1973) (providing exception that where ineffective representation conclusively appears in trial record, claim may be raised on direct appeal).


2
Having disposed of Hagans' ineffective assistance claim, we reviewed the entire record, including both pre-trial motions and sentencing, for reversible error.   Although not technically before this Court, we have paid special attention to the errors alleged by Hagans' counsel before his withdrawal.   Our review has revealed no reversible error.   Further, we hold that the evidence supports Hagans' conviction and that the district court correctly calculated his sentence under the United States Sentencing Guidelines.   Accordingly, we affirm his conviction and sentence.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court, and argument would not aid the decisional process.

AFFIRMED